Name: Decision of the EEA Joint Committee No 8/94 of 7 June 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  environmental policy;  information and information processing;  business organisation;  consumption
 Date Published: 1994-07-30

 30.7.1994 EN Official Journal of the European Communities L 198/142 DECISION OF THE EEA JOINT COMMITTEE No 8/94 of 7 June 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the Eurpean Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement should be amended in order to allow for participation by the EFTA States in specific fields outside the four freedoms as from 1 January 1994, HAS DECIDED AS FOLLOWS: Article 1 Protocol 31 to the Agreement is hereby amended as set out in Articles 2 to 11 hereof. Article 2 Article 2 shall be replaced by the following: Article 2 Information Services and security of information systems 1. The EFTA States shall, from 1 January 1994, participate in the Community programmes and actions referred to in paragraph 5. 2. The EFTA States shall contribute financially to the programme and actions referred to in paragraph 5 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall, as from the start of cooperation in programmes and actions referred to in paragraph 5, participate fully in the EC committees which assist the EC Commission in the management or development of these programmes and actions. 4. Evaluation and major redirection of activities in the programmes in the field of information services shall be governed by the procedure referred to in Article 79 (3) of the Agreement. 5. The following Community acts, as well as acts deriving therefrom, are the object of this Article:  389 D 0286: Council Decision 89/286/EEC of 17 April 1989 on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1994) (Sprint programme) (OJ No L 112, 25. 4. 1989, p. 12), as amended by:  394 D 0005: Council Decision 94/5/EC of 20 December 1993 (OJ No L 6, 8. 1. 1994, p. 25);  391 D 0691: Council Decision 91/691/EEC of 12 December 1991 adopting a programme for the establishment of an internal information services market (OJ No L 377, 31. 12. 1991, p. 41);  392 D 0242: Council Decision 92/242/EEC of 31 March 1992 in the field of security of information systems (OJ No L 123, 8. 5. 1992, p. 19). Article 3 The first indent of Article 3 (1) shall be replaced by the following:  policy and action programmes on the environment and, in particular, in the framework of Community activities which may result from the following Community act:  393 Y 0517: Resolution of the Council and the Representatives of the Governments of the Member States, meeting within the Council of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (OJ No C 138, 17. 5. 1993, p. 1);. Article 4 In Article 4 (5), the first sentence shall be replaced by the following: The EFTA States shall, from 1 January 1994, participate in the various activities of the Community, including Eurydice and Arion, involving the exchange of information including, where appropriate, contacts and meetings of experts, seminars and conferences. Article 5 The following shall be added to the footnote relating to Article 5 (3): With regard to Council Decision 91/49/EEC, it is agreed that the EFTA States shall, from 1 January 1994, contribute to the administrative costs related to the follow-up actions of the Community covered by the budget line B3-4104, measure for elderly persons . Article 6 (a) The first indent of Article 6 (2) shall be replaced by the following:  392 Y 0723: Council Resolution of 13 July 1992 on future priorities for the development of consumer protection policy (OJ No C 186, 23. 7. 1992, p. 1). (b) The second indent of Article 6 (2) shall be replaced by the following:  593 DC 0378: Second Commission three-year plan 1993-1995;. Article 7 In Article 7, paragraphs 2 and 3 shall be replaced by the following: 2. The EFTA States shall, from 1 January 1994, participate in the Community programmes and actions referred to in paragraph 5. 3. The EFTA States shall contribute financially to the programmes and actions referred to in paragraph 5 in accordance with Article 82 (1) (a) of the Agreement. 4. The EFTA States shall, as from the start of the cooperation in the programmes and actions referred to in paragraph 5, participate fully in the EC committees which assist the EC Commission in the management or development of these programmes and actions. 5. The Contracting parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community acts:  393 D 0379: Council Decision 93/379/EEC of 14 June 1993 on a multiannnual programme of Community measures to intensify the priority areas and to ensure the continuity and consolidation of policy for enterprise, in particular small and medium-sized enterprises, in the Community (OJ No L 161, 2. 7. 1993, p. 68);  389 Y 1007(01): Council Resolution of 26 September 1989 on the development of subcontracting within the Community (OJ No C 254, 7. 10. 1989, p. 1);  390 X 0246: Council Recommendation of 28 May relating to the implementation of a policy of administrative simplification in favour of small and medium-sized enterprises in the Member States (OJ No L 141, 2. 6. 1990, p. 55);  393 Y 1203(01): Council Resolution of 22 November 1993 on strengthening of the competitiveness of enterprises, in particular of small and medium-sized enterprises and craft enterprises, and developing employment (OJ No C 326, 3. 12. 1993, p. 1). Article 8 Article 8 shall be replaced by the following: Article 8 Tourism 1. The EFTA States shall, from 1 January 1994, participate in the Community programmes and actions referred to in paragraph 4. 2. The EFTA States shall contribute financially to the programmes and actions referred to in paragraph 4 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall, as from the start of the cooperation in the programmes and actions referred to in paragraph 4, participate fully in the EC committees which assist the EC Commission in the management or development of these programmes and actions. 4. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community act:  392 D 0421: Council Decision 92/421/EEC of 13 July 1992 concerning a Community action plan to assist tourism (OJ No L 231, 13. 8. 1992, p. 26). Article 9 Article 9 shall be replaced by the following: Article 9 Audiovisual sector 1. The EFTA States shall, from 1 January 1994, participate in the Community programmes and actions referred to in paragraph 4. 2. The EFTA States shall contribute financially to the programmes and actions referred to in paragraph 4 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall, as from the start of cooperation in the programmes and actions referred to in paragraph 4, participate fully in the EC committees which assist the EC Commission in the management or development of these programmes and actions. 4. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community act:  390 D 0685: Council Decision 90/685/EEC of 21 December 1990 concerning the implementation of an action programme to promote the development of the European Audiovisual industry (MEDIA) (1991 to 1995) (OJ No L 380, 31. 12. 1990, p. 37). Article 10 The following Article shall be added: Article 11 Trade Facilitation 1. The EFTA States shall, from 1 January 1994, participate in the Community programmes and actions referred to in paragraph 4 in accordance with Article 21 (3) of the Agreement. 2. The EFTA States shall contribute financially to the programmes and actions referred to in paragraph 4 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall, shall as from the start of cooperation in the programmes and actions referred to in paragraph 4, participate fully in the EC committees which assist the EC Commission in the management or development of these programmes and actions. 4. The following Community acts, as well as acts deriving therefrom, are the object of this Article:  387 D 0499: Council Decision 87/499/EEC of 5 October 1987 introducing a communications network Community programme on trade electronic data interchange systems (TEDIS) (OJ No L 285, 8. 10. 1987, p. 35);  389 D 0241: Council Decision 89/241/EEC of 5 April 1989 amending Decision 87/499/EEC introducing a communications network Community programme on trade electronic data interchange systems (TEDIS) (OJ No L 97, 11. 4. 1989, p. 46);  391 D 0385: Council Decision 91/385/EEC of 22 July 1991 establishing the second phase of the TEDIS programme (Trade electronic data interchange systems) (OJ No L 208, 30. 7. 1991, p. 66). Article 11 The following Article shall be added: Article 12 Transport and mobility 1. The EFTA States shall, as from 1 January 1994, participate in the Community actions related to the budget line B6-8351 Transport and mobility , entered in the EC budget for the year 1994. 2. The EFTA States shall contribute financially to the actions referred to in paragraph 1 in accordance with Article 82 (1) (a) of the Agreement. Article 12 This Decision shall enter into force on 1 November 1994, provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 13 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 7 June 1994. For the EEA Joint Committee The President S. SMIDT